DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on January 16, 2019 in which claims 1-19 are presented for examination.

Status of Claims
	Claims 1-19 are pending in which claim 1 has been presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the limitation “may have” in line 3 renders the claim indefinite since it is unclear whether the limitations following after “may have” are in fact a part of the claim language.  For purposes of examination, the examiner will not 
Regarding Claim 13, the limitation “and/or” in line 4 renders the claim indefinite since it is unclear whether the limitations following after “and/or” are in fact a part of the claim language.  For purposes of examination, the examiner will not consider that the limitations following “and/or” are a part of the claim language at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass et al. (US 2012/0090068) (hereinafter “Glass”).
	Regarding Claim 1, Glass discloses of a personal protective equipment (100, see Figures 1-2) intended to protect a limb of an individual (via leg, shin [0026]), comprising:  
	a main plate (104) of thermoplastic polymer material [0033] having two opposing faces (see 104 in Figure 2), respectively an outer (side of 104 facing layer 102) and an inner (side of 104 facing layer 102’ & 103) face (see each side of 104, in Figure 2); 
	a first outer layer (102) placed next to the outer face (side of 104 facing layer 102) of the main plate (104), see Figure 1-3; 
	an inner shock-absorbing layer (103) arranged on the side of the inner face (side of 104 facing layer 102’ & 103) of the main plate (104), see Figures 1-3;
	 characterized in that: the first outer layer (102) consists of a textile material ([0027], see fiberglass/Kevlar) and is inlaid in the outer face (side of 104 facing layer 102) of the main plate (104) so as to create, in the outer face (side of 104 facing layer 102), an impression (it is noted that when the layers are cured/molded together with heat, the slightest degree of impression (via any strand of fiber in plastic) would take place, see Figures 2-3, [0037]) of the textile material (via 102, [0027], see fiberglass/Kevlar), (Figures 1-4, [0026]-[0033], [0037]).  Please note that limitation of “so as to create, in the outer face, an impression of the textile material” is considered product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   

	Regarding Claims 2-4, 9-12, and 16-19, Glass discloses the invention as claimed above.  Further Glass discloses:
	(claim 2), characterized in that the first outer layer (102) is applied against the outer face ((side of 104 facing layer 102)) of the main plate (104) by application under pressure and under a temperature sufficient to create an impression (it is noted that when the layers are cured/molded together with heat, the slightest degree of impression (via any strand of fiber in plastic) would take place, see Figures 2-3, [0037]) of the textile material (via 102, [0027], see fiberglass/Kevlar) in the outer face (side of 104 facing layer 102), see Figures 2-3, [0037]). ). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985);
	(claim 3), characterized in that the textile material of the first outer layer (102) is a woven material ([0027], see Kevlar);
	(claim 4), characterized in that the textile material of the first outer layer (102) is a fiberglass fabric ([0027], see fiberglass);
	(claim 9), characterized in that the thermoplastic polymer material of the main plate (102) is thermoformable at less than 80 °C, ([0028], [0033], i.e. 176°F=80 °C, note Glass discloses a range from about 150 °F- 210 °F, 150 °F-175 °F would be less than 80 °C);
	(claim 10), characterized in that the equipment (100) is capable of being shaped by passing from a first stable geometric configuration of the equipment, of a second stable geometric configuration of the equipment, distinct from the first, by heating by means of liquid hot water only, by applying a shaping force then by cooling, ([0039]-[0040], see Figures 1-3, 4A-B). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); 
	(claim 11), characterized in that the equipment (100) is capable of being successively shaped multiple times (via layer of 104), ([0006], [0013], [0034], [0039]-[0040]). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985);
	(claim 12, as best understood), characterized in that the thermoplastic polymer material of the main plate (104) may have a Vicat softening temperature, determined by the standard ISO 306:2013, method B50 using a load of 50 N and a heating rate of 50 K/h, which is less than 80 °C, preferably less than 70 °C and more preferably less than 65 °C, but preferably greater than 45 °C, ([0028], [0033]);
	(claim 16), characterized in that the inner shock-absorbing layer (103) comprises a plate of cellular polymer material (note sheet of ethylene vinyl acetate, [0031]), 
	(claim 17), characterized in that the main plate (104) has a peripheral edge (see Figures 2-3) and in that a bias (101) is added astride the peripheral edge (see Figures 1-3, [0032]);
	(claim 18), characterized in that the bias (101) is sewn by a seam (note stitching) that passes through the main plate (104) perpendicular to its inner and outer face (see each side of 104, in Figure 2), see Figures 1-3;
	(claim 19), characterized in that the bias (101) is a molded part (via its plastic outer layer, [0032]). 

Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 2012/0090068) as applied to claim 1 above, and further in view of Frederick (US 2013/0000020).
	Regarding Claims 5 and 7-8, Glass discloses the invention as substantially claimed above.  Glass does not disclose (claim 5) characterized in that the first outer layer is covered, on an outer face opposite an inner face inlaid in the outer face of the main plate, with a polymer film, (claim 7), characterized in that the polymer film is deposited by coating, and (claim 8), characterized in that the polymer film is a preformed film affixed with adhesion to the outer face of the first outer layer.
	Frederick teaches of applying a polymer film to an exterior surface of protective equipment (note applicable to shin guards, [0040], [0055]), wherein a first outer layer (10) is covered (16, see Figure 8), on an outer face opposite an inner face inlaid in the outer face of a main plate (see 12, note configurations with various layers of 10 & 12, see Figures 7-8) with a polymer film (16), [0053], (claim 7), characterized in that the polymer film (16) is deposited by coating [0053], and (claim 8), characterized in that the polymer film (16) is a preformed film [0053] affixed with adhesion to the outer face of the first outer layer (10), (Figures 7-8, [0040], [0053]-[0055]). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide wherein a polymer film is applied to the first outer layer of Glass as taught by Frederick in that the first outer layer is covered, on an outer face opposite an inner face inlaid in the outer face of the main plate, with a polymer film, (claim 7), characterized in that the polymer film is deposited by coating, and (claim 8), characterized in that the polymer film is a preformed film affixed with adhesion to the outer face of the first outer layer in order to further provide a protective containment to the first outer layer from damage, [0053].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 2012/0090068) and Frederick (US 2013/0000020) as applied to claim 5 above, and further in view of DeMarco et al. (US 2015/0175793) (hereinafter “DeMarco”).
	Regarding Claim 6, the device of Glass as modified by Frederick discloses the invention as substantially claimed above.  The device does not disclose wherein the grammage of the polymer film is less than 250 grams per square meter, preferably less than or equal to 150 grams per square meter.
	DeMarco teaches of polymer film (note thermoplastic film) wherein a grammage of the polymer film is less than 250 grams per square meter, preferably less than or equal to 150 grams per square meter, [0065].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the polymer film of the device of Glass as modified by Frederick wherein the grammage of the polymer film is less than 250 grams per square meter, preferably less than or equal to 150 grams per square meter as taught by DeMarco in order to provide a suitable weight to the film for improved tensile strength, (Abstract).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 2012/0090068) as applied to claim 1 above, and further in view of Parssinen et al.  (US 2017/0354861) (hereinafter Parssinen).


	Regarding Claim 13 (as best understood), Glass discloses the invention as substantially claimed above.  Glass does not disclose characterized in that the thermoplastic polymer material of the main plate comprises at least one polyester of the polycaprolactones family and/or at least one polymer including polycaprolactone type macromolecular blocks.
	Parssinen teaches of a thermoplastic polymer material for a main plate (2) of a protective equipment (see Abstract, Figure 1) wherein it comprises at least one polyester of the polycaprolactones family [0035] and/or at least one polymer including polycaprolactone type macromolecular blocks, ([0030]-[0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the thermoplastic polymer material of the main plate of Glass to be at least one polyester of the polycaprolactones family and/or at least one polymer including polycaprolactone type macromolecular blocks as taught by Parssinen so the polymer is selected from a biodegradable material which offers environmental advantages after disposal, [0034].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 2012/0090068) as applied to claim 1 above, and further in view of Bonk et al.  (US 2002/0034598) (hereinafter Bonk).
	Regarding Claim 14, Glass discloses the invention as substantially claimed above.  Glass does not disclose characterized in that the thermoplastic polymer material of the main plate comprises a thermoplastic polyurethane including flexible segments of the polycaprolactone copolyester type.
	Bonk teaches of materials for protective equipment (shin guard, see claim 133), wherein a thermoplastic polymer material comprises a thermoplastic polyurethane including flexible segments of the polycaprolactone copolyester type, [0093].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the thermoplastic polymer material of the main plate of Glass to be a thermoplastic polyurethane including flexible segments of the polycaprolactone copolyester type as taught by Bonk for viscosity attributes, [0093].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass (US 2012/0090068) as applied to claim 1 above, and further in view of Jacobs (USPN 5,405,312).
	Regarding Claim 15, Glass discloses the invention as substantially claimed above.  Glass does not disclose characterized in that the main plate has a thickness of between 2 mm and 5 mm, preferably between 2.5 mm and 4 mm.
	Jacobs teaches of a main plate (28) of protective equipment (16) wherein characterized in that the main plate has a thickness of between 2 mm and 5 mm, preferably between 2.5 mm and 4 mm (note range of 1-6 mm), (Col. 6, lines 45-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the main plate of Glass wherein the main plate has a thickness of between 2 mm and 5 mm, preferably between 2.5 mm and 4 mm as taught by Jacobs for satisfactory protection when in use, (Col. 6, lines 56-61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732